PER CURIAM.
We review an order of the trial court awarding attorney fees pursuant to Section 57.105, Florida Statutes. We reverse. We do not in any way intend to condone the conduct of Hassler, who unquestionably violated her duties and responsibilities as an officer of the court and member of the Florida Bar. We are sympathetic with the plight of the trial judge, but on the facts of this case, we are nevertheless unable to sustain an award of attorney fees entered against her personally pursuant to Section 57.105.
ERVIN, WEBSTER and LAWRENCE, JJ., concur.